                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

LUSHER SITE REMEDIATION GROUP,                )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )     No. 1:18-cv-03785-JRS-DLP
                                              )
NATIONAL FIRE INSURANCE COM-                  )
PANY OF HARTFORD, et al.                      )
                                              )
                          Defendants.         )


                            Order on Motion to Remand

   Plaintiff Luster Site Remediation Group (the “Group”) moves under to 28 U.S.C.

§ 1447 to remand this action to the Marion County Superior Commercial Court. De-

fendants oppose the motion.

                                       Background

   On November 5, 2018, the Group filed a Complaint in the Marion County Superior

Commercial Court against several Defendants. The complaint seeks damages and a

declaratory judgment that Defendants have a duty to indemnify Sturgis Iron & Metal

Co., Inc. (“Sturgis”) under comprehensive general liability primary, excess, and um-

brella insurance policies issued by Defendants to Sturgis for claims asserted by the

Group against Sturgis in a lawsuit in the United States District Court for the North-

ern District of Indiana, Cause No. 3:18-cv-00506 (“Underlying Lawsuit”). The com-

plaint in the instant action was served on Defendants during the month of November

2018. On December 3, 2018, Defendants filed their Notice of Removal, removing this
action to this district court. There is complete diversity of citizenship among the par-

ties, and the amount in controversy, exclusive of interest and costs, exceeds $75,000.

The Court’s subject-matter jurisdiction is secure. See 28 U.S.C. § 1332.

   On December 31, 2018, Plaintiff filed its motion to remand. Plaintiff argues that

because this action raises novel and complex state-law questions, this Court should

exercise its discretion under the Declaratory Judgment Act, 28 U.S.C. § 2201, by de-

clining to hear this action and remanding the case to state court even though this

federal court has subject-matter jurisdiction.     Plaintiff asserts that the Marion

County Commercial Court has the expertise to resolve complex coverage cases and

that the state court can and should decide Plaintiff’s claims. Plaintiff also argues

Defendants are engaging in forum shopping by first arguing in the Northern District

action that the federal court lacks subject matter jurisdiction and then removing this

action to this district court. Defendants respond that the motion to remand should

be denied because the Court can remand only if there is a procedural defect in re-

moval, or the federal court lacks subject matter jurisdiction. They also argue that

abstention is not a valid reason to remand.

                                       Discussion

   Under 28 U.S.C. § 1447(c), a party may move to remand “on the basis of any defect

other than lack of subject matter jurisdiction” only if the motion is made within 30

days after the filing of the notice of removal. Plaintiff’s December 31 motion to re-

mand was timely filed within 30 days of the filing of the December 3 Notice of Re-

moval.



                                           2
   “[F]ederal courts have a strict duty to exercise the jurisdiction that is conferred

upon them by Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)

(citing, among other cases, Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800, 821 (1976) (“[F]ederal courts have a virtually unflagging obliga-

tion . . . to exercise the jurisdiction given them.”) (internal quotation omitted)). How-

ever, federal courts may decline to exercise their jurisdiction in “exceptional circum-

stances,” for example, where abstention is appropriate. Id.

   Though Plaintiff’s motion does not use the word “abstention,” its case citations

reveal that abstention is the real basis of its motion. (Pl.’s Mot. Remand 6–8 (citing

Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746 (7th Cir. 1987) (holding

district court did not abuse its discretion in declining to exercise jurisdiction over

declaratory judgment action where infringement action was pending even though for-

mer case was filed first); R.R. St. & Co. v. Vulcan Materials Co., 569 F.3d 711 (7th

Cir. 2009) (reversing under abstention doctrine dismissal of declaratory judgment

claims); Sta-Rite Indus. v. Allstate Ins. Co., 96 F.3d 281, 287 (7th Cir. 1996) (“Given

the factors cutting against federal jurisdiction—[including] a more comprehensive

parallel state case . . .—the district court would have . . . the discretion . . . to dismiss

this case.”); A.G. Edwards & Sons, Inc. v. Publ. Bldg. Comm’n of St. Clair Co., Ill. 921

F.3d 118, 121 (7th Cir. 1990) (no abuse of discretion “to step aside out of respect for

the Illinois court” proceeding); Wright v. Westport Ins. Corp., No. 01 C 50367, 2003

WL 22327064 (N.D. Ill. Oct. 10, 2003) (relying on the Wilton/Brillhart abstention

doctrine in declining to exercise jurisdiction (see Wilton v. Seven Falls Co., 515 U.S.



                                             3
277 (1995), and Brillhart v. Excess Ins. Co. of America, 316 U.S. 491 (1942)); St. Paul

Fire & Marine Ins. Co. v. Land Title Servs., Inc., 483 F. Supp. 2d 745 (E.D. Wis. 2007)

(considering the existence of pending state court proceeding in deciding to abstain in

declaratory judgment action)), ECF No. 55; Pl.’s Reply Support Mot. Remand 5 (cit-

ing, e.g., Med. Assur. Co. v. Hellman, 610 F.3d 371, 378 (7th Cir. 2010) (noting that

the perception of parallel proceedings in state court was an appropriate consideration

for purposes of the Declaratory Judgment Act and abstention doctrines)), ECF No.

79.) Indeed, Plaintiff directs the Court to a three-part test to guide the determination

of whether it should decline to exercise jurisdiction over a declaratory judgment ac-

tion, and the first part of the test is “whether there is a parallel state court proceed-

ing.” (Pl.’s Mot. Remand 6–7, ECF No. 55.) Here, however, there is no pending par-

allel state court proceeding in Marion County Commercial Court in favor of which

this Court could abstain. Furthermore, this Court does not find the Wright court’s

decision to rely on abstention in the absence of a pending state court proceeding to be

persuasive. In declining to exercise its jurisdiction, Wright ostensibly relied on Na-

tionwide Insurance v. Zavalis, 52 F.3d 689 (7th Cir. 1995), but nothing in Zavalis

suggests abstention would be appropriate absent a pending parallel state court pro-

ceeding.

   Moreover, while this action may raise novel and complex issues of state law, and

the Marion County Commercial Court may have expertise to resolve complex com-

mercial cases, this Court is also capable of deciding novel and complex state law is-

sues. Further, in arguing that the Underlying Lawsuit presented novel and complex



                                           4
state law issues, Defendants were asserting a consideration against the exercise of

supplemental jurisdiction under 28 U.S.C. § 1367(c) over the claims against them.

There is a meaningful difference here: This Court has original jurisdiction over this

action founded on diversity jurisdiction under 28 U.S.C. § 1332(a).

   For the foregoing reasons, Plaintiff’s Motion to Remand (ECF No. 55) is denied.

   SO ORDERED.



Date: 8/14/2019




Distribution to all parties
of record via CM/ECF.




                                          5
